Citation Nr: 1100913	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

Further review of the claims folder indicates that, in June 2007, 
the RO issued a statement of the case pertaining to the issue of 
entitlement to service connection for residuals of a stress 
fracture to the left lower extremity.  Importantly, however, the 
Veteran did not perfect a timely appeal of this claim by filing a 
substantive appeal.  In this regard, the Board notes that, in a 
December 2010 statement, the Veteran's representative presented 
argument on this service connection issue.  The Board construes 
the December 2010 as a claim to reopen the previously denied 
issue of entitlement to service connection for residuals of a 
stress fracture of the left lower extremity.  This matter is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds, upon a 
complete and thorough review of the claims folder, that 
additional development is necessary prior to final adjudication 
of the Veteran's claim.  

In this case, the Veteran contends that his current psychiatric 
disorder was incurred in active service.  Specifically, in this 
regard, he reports that he was first treated for schizophrenia 
during active duty.  

Indeed, a review of the service treatment records shows that 
these reports are positive for psychiatric treatment.  A January 
2006 Department of Psychiatry evaluation shows a diagnosis of 
major depressive disorder with psychotic features.  An April 2006 
report of Findings of the Physical Evaluation Board Proceedings 
recommended that the Veteran be separated from active duty due to 
his major depressive disorder and schizoaffective disorder by 
history.  Also, the Veteran's DD 214 indicates that he was 
discharged due to a disability.  

Of importance to the Board in this matter, however, is the fact 
that, although the January 2005 service enlistment examination 
was negative for complaints, or findings, of psychiatric 
problems, there is evidence that the Veteran's psychiatric 
problems existed prior to his entrance into active duty.  His 
DD 214 reflects that the disability which served as the basis for 
his discharge had existed prior to service.  Indeed, pre-service 
private medical records reflect treatment for depression, 
psychosis, and schizophrenia in 2004, shortly before the 
Veteran's entrance into active duty.  The Veteran was prescribed 
Zoloft.  [Furthermore, post-service medical records show 
continued psychiatric treatment.]  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  As previously noted herein, the evidence of 
record indicates pre-service treatment for a psychiatric 
disorder.  Thus, the record shows evidence of a pre-existing 
psychiatric disorder upon service entrance.  

Although the RO denied service connection for a psychiatric 
disorder on the basis that the disability existed prior to the 
Veteran's entrance into active duty and was not aggravated beyond 
its natural progression therein, the agency of original 
jurisdiction rendered that decision without the benefit of a VA 
examination.  Based on the evidentiary posture, as stipulated 
herein, the Board concludes that a remand of the Veteran's 
service connection claim is necessary to accord him an 
opportunity to undergo an appropriate VA examination.  The 
purpose of the examination conducted pursuant to this remand is 
to determine whether the Veteran's pre-existing psychiatric 
disorder was aggravated beyond its natural progression during his 
active duty.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim] & Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Here, the Veteran's assertions that his 
psychiatric problems began during service are refuted by the 
medical records reflecting pre-service psychiatric treatment.  
Accordingly, as discussed herein, the Board finds that a remand 
of the Veteran's service connection claim is necessary to accord 
him the opportunity to undergo a pertinent VA examination to 
determine the etiology of his psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be accorded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability diagnosed on evaluation.  The 
entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  
All necessary special studies or tests 
including psychological testing and 
evaluation should be accomplished.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  Following a review of 
the pre-service, service and post-service 
medical records, and with consideration of the 
Veteran's statements as to observable 
symptoms, the examiner is asked to address the 
following:  

a) Does the Veteran have a psychiatric 
disability in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. rev., 1994)?

b) For any psychiatric disorder(s) 
diagnosed on current examination, did the 
Veteran's pre-existing psychiatric 
disability undergo a permanent increase in 
severity during his active service, and if 
so, was that permanent increase in 
severity during service due to the natural 
progress of the condition?.  

A clear rationale for all opinions must be 
provided and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

2.  The examination report must be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand.  If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures.

3.  Following the above, the AMC/RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric disorder.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


